t c summary opinion united_states tax_court paul edward hendrickson and cynthia pusateri-hendrickson commissioner of internal revenue respondent petitioners v docket no 31302-08s filed date jonathan decatorsmith for petitioners robyn r gilliom for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issues for decision are whether petitioners are entitled to dependency_exemption deductions for petitioner paul edward hendrickson’s mr hendrickson two daughters for and are entitled to child tax_credits for his two daughters for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference when petitioners filed their petition they resided in illinois petitioners timely filed a joint federal_income_tax return for petitioners claimed two dependency_exemption deductions and child tax_credits for mr hendrickson’s daughters petitioners did not attach form_8332 release of claim to exemption for child of divorced or separated parents or its equivalent to their form_1040 u s individual_income_tax_return in mr hendrickson’s children did not reside with him but lived with mr hendrickson’s ex-wife who was the custodial_parent of the children petitioners however supported the children financially and a state court order awarded mr hendrickson the dependency_exemption deductions for his children retroactive to tax_year the court order was signed by the judge and by mr hendrickson’s attorney but it was not signed by mr hendrickson’s ex-wife the custodial_parent respondent issued a notice_of_deficiency on date disallowing petitioners’ claimed dependency_exemption deductions and child tax_credits for mr hendrickson’s daughters i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 ii dependency_exemption deductions sec_151 in pertinent part allows a taxpayer to claim as a deduction the exemption_amount for each individual who is a dependent of the taxpayer as defined in sec_152 and who is the taxpayer’s child and satisfies certain age requirements 1petitioners have not claimed or shown that they meet the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to their liability for tax sec_152 defines dependent to mean a qualifying_child or a qualifying_relative of the taxpayer in the case of divorced or separated parents sec_152 provides that when a child is in the custody of one parent for over one-half of the year the child is treated as being the qualifying_child or qualifying_relative of the noncustodial_parent only if the requirements of sec_152 or are met sec_152 provides if the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that he or she will not claim the child as a dependent and the noncustodial_parent attaches the written declaration to his or her return for the taxable_year then the noncustodial_parent is entitled to the dependency_exemption deduction for purposes of sec_152 the term noncustodial_parent means the parent who is not the custodial_parent see sec_152 and b the written declaration may be made on a form provided by the service or a document that conforms to its substance 114_tc_184 citing sec_1 2the exceptions in sec_152 and do not apply there was no multiple_support_agreement and there is no pre-1985 instrument thus petitioners are entitled to the dependency_exemption deductions only if the requirements of sec_152 are met 4t a q a-3 temporary income_tax regs fed reg date affd on other grounds sub nom 293_f3d_1208 10th cir see also neal v commissioner tcmemo_1999_97 the written declaration is embodied in form_8332 and it incorporates the requirements of sec_152 miller v commissioner supra pincite the parties agree that mr hendrickson’s ex-wife is the custodial_parent as defined in sec_152 although petitioners provided a signed state court order entitling mr hendrickson to the dependency_exemption deductions for his daughters it does not contain the signature of the custodial_parent although the court understands the difficulty of petitioners’ situation the court is unable to disregard the unambiguous requirements of sec_152 for claiming a dependency_exemption deduction because petitioners did not provide a form_8332 or its equivalent signed by the custodial_parent the court must disallow the dependency_exemption deductions iii child_tax_credit subject_to the limitation based on adjusted_gross_income in sec_24 sec_24 provides a credit with respect to each qualifying_child of the taxpayer sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age it has not been shown that mr hendrickson’s daughters are to be treated as his qualifying children therefore petitioners are not entitled to claim these children as qualifying children for purposes of the child_tax_credit to reflect the foregoing decision will be entered for respondent
